Judgment, Supreme Court, Bronx County, rendered on January 31, 1974, convicting defendant, upon his plea of guilty of the crime of possession of gambling records, in the second degree, in violation of section 225.15 of the Penal Law, unanimously reversed, on the law, the second count in the indictment dismissed and matter remanded to the trial court for further proceedings on the indictment, as the District Attorney deems advisable. We are of the opinion that the gambling records seized should be suppressed because of the failure of the police officers to announce their authority or purpose before entering the apartment, since the search warrant did not expressly authorize a "no knock” entry. (CPL 690.50; 690.35, subd 3, par [b]); People v Floyd, 26 NY2d 558; People v Mecca, 41 AD2d 897.) Concur—Markewich, J. P., Murphy, Tilzer, Capozzoli and Lane, JJ.